DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant indicated on the Remarks filed on 02/17/2022 that willing to file a Terminal Disclaimer, wherein the Examiner attempted to contacted Keith Jurek at (650) 739-7566 on 03/30/2022 leave message and send an email  at keith.jurek@bakerbotts.com on 04/06/2022, request the Terminal Disclaimer file in order to speedy expedite the  Application. However, the Applicant Representative not response to message and email.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,405,144 B2, hereinafter (“the patent”). Further claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because: all the limitations in the application claims 1 or 14 are included in the patent claim 1. Further, all the limitations in the application claim 20 are included in the patent claim 9, which incorporates by reference all the limitations of patent claim 1.The difference between the application claim 20 and the patent claim 9 lies in the fact that the patent claim include many more elements and is thus much more specific.  Thus the inventions of the patent claims 1 and 9 are in effect a “species” of the respective “generic” inventions of the application claims 1 or 14 and 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims 1 and 14 are anticipated by the patent claim 1, they are not patentably distinct from the patent claim 1. Similarly, since the application claim 20 is anticipated by the patent claim 9, it’s not patentably distinct from the patent claim 9.
Similarly, dependent application claims 2-6 are rejected under the same grounds of nonstatutory double patenting as being unpatentable over the patent claim 1 because all the limitations in the claims are explicitly or implicitly included in the patent claim 1.
Similarly, dependent application claims 8-9 are rejected under the same grounds of nonstatutory double patenting as being unpatentable over respective claims 5 and 9 of the patent because all the limitations in the claims are included in respective claims 5 and 9 of the patent 
Similarly, dependent application claims 10-11 are rejected under the same grounds of nonstatutory double patenting as being unpatentable over the patent claim 6 because all the limitations in the claims are explicitly or implicitly included in the patent claim 6.
Similarly, dependent application claims 12-13 are rejected under the same grounds of nonstatutory double patenting as being unpatentable over the patent claim 3 because all the limitations in the claims are explicitly or implicitly included in the patent claim 3.

2.	Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/515523, hereinafter the (“reference application”). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because: all the limitations in the application claims 1 or 14 are included in the patent claim 4, which incorporates by reference all the limitations of the its base claims. The difference between the application claims and the reference application claim lies in the fact that the reference application claim includes many more elements and is thus much more specific.  Thus the inventions of the reference application claim 4 is in effect a “species” of the “generic” inventions of the application claims 1 and 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims 1 and 14 are anticipated by the reference application claim 4, they are not patentably distinct from the reference application claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641